Appeal by the defendant from a judgment of the County Court, Westchester County (Adler, J.), rendered June 16, 2005, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not entitled to have the court,mandate his entry into a comprehensive alcohol and substance abuse treatment program while incarcerated since he was not convicted of a drug-related offense (see Penal Law § 60.04 [6]). There is no merit to the defendant’s contention that the court failed to inform him of a direct consequence of his plea (see People v Catu, 4 NY3d 242 [2005]). Miller, J.P., Santucci, Florio and Lifson, JJ., concur.